The opinion of the court was delivered by
Van Syckel, J.
By the provisions of an act entitled «An act to revise and amend the charter of the city of Trenton,” approved March 15th, 1866, it is made the duty *354of the common council of said city, in January, in every third year, to elect three judicious freeholders, whose duty it shall be, within two months after their election, to make a fair valuation of the real estate in the city, by which the-assessors shall be governed until the next triennial valuation j. provided, that if, after such valuation, any building or addition shall be erected <?n any lot, it shall be the duty of the assessor to assess the same, and add such assessment to the-valuation of said lot.
The triennial valuation was made in 1868, at which time-the relator’s property was assessed at $12,500, to which, in 1869, the assessor added $5,000, and the commissioners of appeal $4,000, on account of the improvements described in-the annexed case.
The legality of this action is questioned by the prosecutor-for two reasons:
First. Because the alteration made in his house was not an addition thereto, within the meaning of the act.
Second. Because the increase of $4,000 was made without notice.
In Updyke v. Skillman, 3 Dutcher 131, the term “addition to a building,” as used in the fifth section of the mechanics’ lien law of 1853,* was defined by Chief Justice Green to be a lateral addition, one which occupied land without the limits of the original building, and- that adding to its height or depth or changing its interior structure, was merely an alteration, and not an addition.
It must be presumed that the legislature, in the act now considered, employed the word “addition” in the sense-which judicial construction had given it, and that its purpose was to subject to increased assessment only a lateral addition.
If the term addition was held to include every improvement which adds to the value of property, it would- virtually defeat the object of this special law, and impose the necessity, in almost every case, of making an annual assessment,., bringing within its reach every real estate owner who put in-*355a new door, mantel, or lock, or who put on his house a coat of paint.
The facts agreed upon do not bring the prosecutor within the proviso of section fifty-seven of the act above referred to, and, therefore, both additions to his assessment are without authority of law, and must be set aside.

Rev., p. 669.